I agree that the challenge on Act No. 389 of 1946, which amended Article XIV of the Constitution by adding thereto a new section designated as Section 3(a), is not well founded. Since the Act has become part of the organic law by vote of the people, the attack thereon is restricted to a determination of whether it has been legally adopted — for, if it was, any general clauses or other provisions of the Constitution with which it might conflict must *Page 348 
yield as it is a special ordinance having reference solely to a plan of government for a particular parish.
The claim of invalidity relative to the adoption of the amendment is that it is violative of that portion of Article XXI, Section 1 of the Constitution, which provides that "When more than one amendment shall be submitted at the same election, they shall be so submitted as to enable the electors to vote on each amendment separately."
This claim is not tenable. Unlike Graham v. Jones, 198 La. 507,3 So.2d 761, where an attempt was made in one amendment to repeal twenty sections of the Constitution, amend and rewrite eight and add seventeen new ones, Act No. 389 of 1946 has but a single purpose and object — a plan for the government of a particular subdivision of the State. Indeed, the attack herein is on a parity with that in Hotard v. City of New Orleans,213 La. 843, 35 So.2d 752, which, in my opinion, controls the decision in this case.
The other assaults, i. e., that the amendment violates the equal protection and due process clauses of the Federal Constitution, cannot be considered in a suit brought by the State. These constitutional guarantees are for the protection of the person and property of the individual who alone may demand fulfillment upon invasion.
I concur in the decree. *Page 349